Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 11/11/2021 amendment.
Claims 5, 10, and 12 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 13, 14, 18, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “one or more processors configured to control operation of the control assembly based on a temperature of the first fluid, a temperature of the second fluid, and the one or more environmental parameters, wherein the temperature of the second fluid is controlled by the one or more environmental parameters” (lines 12-15) renders the claim indefinite.  Since claim 1 previously set forth “a control assembly comprising one or more control elements configured to control an amount of the second fluid that is directed through the 
It appears that the recitation “wherein the temperature of the second fluid is controlled by the one or more environmental parameters” (claim 1, lines 14-15) is redundant and can be deleted to overcome the above rejection under 35 USC 112 second paragraph.
Regarding claim 13, the recitation “and the one or more environmental parameters of the environment in which the conduit assembly is disposed” (lines 5-7) renders the claim indefinite.  The recitation is an incomplete sentence fragment, where it is unclear what the recitation is meant to further limit.
Regarding claim 14, the recitation “and the one or more environmental parameters of the environment in which the conduit assembly is disposed” (lines 5-7) renders the claim indefinite.  The recitation is an incomplete sentence fragment, where it is unclear what the recitation is meant to further limit.
Regarding claim 18, the recitation “and one or more environmental parameters of the environment” (lines 5-6) renders the claim indefinite.  The recitation is an incomplete sentence fragment, where it is unclear what the recitation is meant to further limit.
Regarding claim 19, the recitation “and one or more environmental parameters of the environment” (lines 5-6) renders the claim indefinite.  The recitation is an incomplete sentence fragment, where it is unclear what the recitation is meant to further limit.
Claims 2-4, 6-9, 21, and 22 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlton et al. (US 5,732,688).
Regarding claim 1, Charlton et al. discloses a thermal management system comprising:
A conduit assembly comprising a first conduit (Figure 2-3: Conduit from 54 to 58) and a second conduit (Figure 2-3: Conduit from 66 to 68) fluidly separate from the first conduit (Figures 2-3 and Col. 7, lines 1-14), the first conduit configured to be fluidly coupled with and extend between a source of a first fluid (i.e. 54) and a destination for the first fluid (i.e. 58), the second conduit configured to direct a second fluid between an inlet (i.e. 66) and an outlet (i.e. 68), the second fluid configured to exchange heat with the first fluid within the conduit assembly (Figures 2-3 and Col. 7, lines 1-14),
Where the conduit assembly is disposed within an environment (i.e. a vehicular environment) (Col. 6, lines 52-65) having one or more environmental parameters (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: Any number of vehicle operating parameters “N”) configured to affect one or more of the first fluid or the second fluid (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids), and
A control assembly (72) comprising one or more control elements (86, 90, 94, 98, 102) configured to control an amount of the second fluid that is directed through the second conduit (Col. 6, line 52-65 and Col. 8, lines 7-20), and
One or more processors (Col. 6, line 52-65: A microprocessor) configured to control operation of the control assembly based on a temperature of the first fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See element 94), a temperature of the second fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See elements 90 and 102), and the one or more environmental parameters (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: See element 74), where the temperature of the second fluid is controlled by the one or more environmental parameters (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: Control over the second fluid is determined -at least in part- by input from the one or more environmental parameters “N”).
Regarding claim 6, Charlton et al. discloses a thermal management system as discussed above, where the one or more control elements includes a blower (i.e. pump) (Col. 6, lines 31-51) and one or more adjustable openings (i.e. an opening controlled by element 86) (Col. 8, lines 7-20) configured to control the amount of the second fluid that is directed through the second conduit (Col. 6, lines 31-51 and Col. 8, lines 7-20: The blower the and one or more adjustable openings are configured to control flow of the second fluid).
Regarding claim 7, Charlton et al. discloses a thermal management system as discussed above, where the one or more processors are configured to control operation of the control assembly to reduce the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being less than a first predetermined threshold (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: Flow of the second fluid is adjusted based upon temperature of the first fluid).
Regarding claim 8, Charlton et al. discloses a thermal management system as discussed above, where the one or more processors are configured control operation of the control assembly to increase the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being greater than a first 7predetermined threshold (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: Flow of the second fluid is adjusted based upon temperature of the first fluid).
Regarding claim 9, Charlton et al. discloses a thermal management system as discussed above, further comprising a sensor system (i.e. defined by control elements 90, 94, 98, 102) operably coupled with the one or more processors (Figure 3), where the sensor system is configured to measure a temperature differential between the first fluid and the second fluid (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: See temperature sensors 90, 94, 98, 102), and where the one or more processors are configured to control operation of the control assembly to control the amount of the second fluid that is directed through the second conduit based at least in part on the temperature differential (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: Control of the one or more adjustable openings is based at least upon a temperature difference between the first fluid and the second fluid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 5,732,688), and further in view of Bechle et al. (US 6,295,815).
Regarding claims 2 and 3, Charlton et al. discloses a thermal management system as discussed above, where the one or more control elements includes one or more adjustable openings (i.e. an opening controlled by element 86) configured to change between plural positions to control the amount of the second fluid that is directed through the second conduit (Col. 6, line 52-65 and Col. 8, lines 7-20).  While Charlton et al. discloses the plural positions as including one or more positions configured to increase or decrease the amount of the second fluid that is directed through the second conduit (Col. 6, line 52-65 and Col. 8, lines 7-20), Charlton et al. does not explicitly teach or disclose the plural positions as also including a fully open position and a fully-closed position.
Bechle et al. teaches a thermal management, comprising: a conduit assembly comprising a first conduit for a first fluid (Figures 1-2 and Col. 3, line 53 to Col. 4, line 9) and a second conduit for a second fluid (Figures 1-2 and Col. 3, line 53 to Col. 4, line 9) fluidly separate from the first conduit (Figures 1-2), a control assembly (26) comprising one or more control elements (24, 24’) configured to control an amount of the second fluid that is directed through the second conduit (Col. 3, line 53 to Col. 4, line 9), where the one or more control elements includes one or more adjustable openings (i.e. opening controlled by respective element 24, 24’) configured to change between plural positions to control the amount of the second fluid that is directed through the second conduit (Col. 3, line 53 to Col. 4, line 9), where (claim 2) the plural positions includes a fully open position (Col. 4, lines 18-29 and Figure 3) and a fully closed position (Col. 4, lines 18-29 and Figure 3), where (claim 3) the one or more adjustable openings in the fully opened position are configured to increase the amount of the second fluid that is directed through the second conduit (Col. 4, lines 18-29 and Figure 3), and where the one or more adjustable openings in the fully closed position are configured to decrease the amount of the second fluid that is directed through the second conduit (Col. 4, lines 18-29 and Figure 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the one or more control elements as disclosed by Charlton et al. to include fully open and fully closed positions as taught by Bechle et al. to improve thermal management system operating efficiency by enabling a broad range of operating conditions (i.e. enabling flow rates in a range from 0% flow to 100% flow of a second fluid through a second conduit).
Regarding claim 4, Charlton et al. discloses a thermal management system as discussed above.  While Charlton et al. discloses the one or more adjustable openings as configured to be located at a first opening or a second opening (Col. 7, line 54 to Col. 8, line 6: Located at port 66 or port 68), Charlton et al. does not explicitly teach or disclose a first adjustable opening and a second adjustable opening.
Bechle et al. teaches a thermal management, comprising: a conduit assembly comprising a first conduit for a first fluid (Figures 1-2 and Col. 3, line 53 to Col. 4, line 9) and a second conduit for a second fluid (Figures 1-2 and Col. 3, line 53 to Col. 4, line 9) fluidly separate from the first conduit (Figures 1-2), a control assembly (26) comprising one or more control elements (24, 24’) configured to control an amount of the second fluid that is directed through the second conduit (Col. 3, line 53 to Col. 4, line 9), where the one or more control elements includes one or more adjustable openings (i.e. opening controlled by respective element 24, 24’) configured to change between plural positions to control the amount of the second fluid that is directed through the second conduit (Col. 3, line 53 to Col. 4, line 9), where the control assembly is configured to control a first adjustable opening of the one or more adjustable openings to a first position of the plural positions (Col. 3, line 53 to Col. 4, line 9), and where the control assembly is configured to control a second adjustable opening of the one or more adjustable openings to a second position of the plural positions (Col. 3, line 53 to Col. 4, line 9).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the one or more control elements as disclosed by Charlton et al. in the form of first and second adjustable openings as taught by Bechle et al. to improve thermal management system operating efficiency by enabling control of both inlet flow to a heat exchanger and outlet flow from the heat exchanger (i.e. enabling independent control of inlet and outlet flow).

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 5,732,688), and further in view of Vetrovec (US 2007/0137590).
Regarding claim 11, Charlton et al. discloses a thermal management system comprising:
A conduit assembly comprising a first conduit (Figure 2-3: Conduit from 54 to 58) and a second conduit (Figure 2-3: Conduit from 66 to 68) fluidly separate from the first conduit (Figures 2-3 and Col. 7, lines 1-14), the first conduit configured to be fluidly coupled with and extend between a source of a first fluid (i.e. 54) and a destination for the first fluid (i.e. 58), the second conduit configured to direct a second fluid between an inlet (i.e. 66) and an outlet (i.e. 68), the second fluid configured to exchange heat with the first fluid within the conduit assembly (Figures 2-3 and Col. 7, lines 1-14),
A control assembly comprising one or more adjustable openings (i.e. an opening controlled by element 86) configured to change between plural positions to control an amount of the second fluid that is directed through the second conduit (Col. 6, line 52-65 and Col. 8, lines 7-20), and
One or more processors configured to control operation of the control assembly based on one or more of a temperature of the first fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See element 94), a temperature of the second fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See elements 90 and 102), and the one or more environmental parameters of an environment in which the conduit assembly is disposed (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: See element 74).
While Charlton et al. discloses a second fluid as discussed above, Charlton et al. does not explicitly teach or disclose the second fluid as ambient air.
Vetrovec (Paragraph 12) teaches a thermal management, comprising: a conduit assembly comprising a first conduit for a first fluid (Paragraph 12: Exhaust gas) and a second conduit for a second fluid (Paragraph 12: A fluid configured to cool the Exhaust gas), where the second fluid comprises ambient air (Paragraph 12: The second fluid comprises any of ambient air, an exhaust coolant, or a refrigerant of a vapor compression heat pump).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second fluid as disclosed by Charlton et al. in the form of ambient air as taught by Vetrovec to reduce thermal management system operating cost by utilizing a readily available fluid (i.e. ambient air) as an exhaust gas coolant.
Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Charlton et al. as modified by Vetrovec discloses a thermal management system comprising ambient air as a second fluid as discussed above, where the one or more processors are configured to control operation of the control assembly to reduce the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being less than a first predetermined threshold (e.g. a lower limit of the first fluid temperature) and the temperature of the second fluid being less than a second predetermined threshold (e.g. a lower limit of the second fluid temperature) (Figure 4, Col. 7, line 54 to Col. 8, line 20, Col. 8, and Col. 8, line 60 to Col. 9, line 11: Flow of the second fluid is adjusted based upon at least recorded temperatures of the first fluid and recorded temperatures of the second fluid in order to arrive at a target/desired first fluid temperature), and
Where there is the one or more environmental parameters of the environment in which the conduit assembly is disposed (i.e. N) (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids).
Regarding claim 14, Charlton et al. as modified by Vetrovec discloses a thermal management system comprising ambient air as a second fluid as discussed above, where the one or more processors are configured control operation of the control assembly to increase the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being greater than a first predetermined threshold (e.g. a lower limit of the first fluid temperature) and the temperature of the second fluid being greater than a second predetermined threshold (e.g. a lower limit of the first fluid temperature) (Figure 4, Col. 7, line 54 to Col. 8, line 20, Col. 8, and Col. 8, line 60 to Col. 9, line 11: Flow of the second fluid is adjusted based upon at least recorded temperatures of the first fluid and recorded temperatures of the second fluid in order to arrive at a target/desired first fluid temperature), and
Where there is the one or more environmental parameters of the environment in which the conduit assembly is disposed (i.e. N) (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids).
Regarding claim 15, Charlton et al. as modified by Vetrovec discloses a thermal management system comprising ambient air as a second fluid as discussed above, where Charlton et al. further discloses a sensor system (i.e. defined by control elements 90, 94, 98, 102) operably coupled with the one or more processors (Figure 3), where the sensor system is configured to measure a temperature differential between the first fluid and the second fluid (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: See temperature sensors 90, 94, 98, 102), and the one or more processors are configured to control operation of the control assembly to control the amount of the second fluid that is directed through the second conduit based at least in part on the temperature differential (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: Control of the one or more adjustable openings is based at least upon a temperature difference between the first fluid and the second fluid).
Regarding claim 16, Charlton et al. discloses a method comprising: controlling operation of a control assembly to control an amount of a second fluid that is directed through a second conduit of a conduit assembly (Figure 2-3: A second fluid flows in a second conduit extending from 66 to 68), the conduit assembly comprising a first conduit (Figure 2-3: A first conduit extends from 54 to 58) and the second conduit that is fluidly separate from the first conduit (Figures 2-3 and Col. 7, lines 1-14), the first conduit configured to be fluidly coupled with and extend between a source of a first fluid (i.e. 54) and a destination for the first fluid (i.e. 58), the second conduit configured to direct the second fluid between an inlet (i.e. 66) and an outlet (i.e. 68), the second fluid configured to exchange heat with the first fluid within the conduit assembly (Figures 2-3 and Col. 7, lines 1-14),
Where controlling operation of the control assembly is based on a temperature of the first fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See element 94) and a temperature of the second fluid (Figures 2-3, Col. 6, line 52-65, and Col. 8, lines 7-20: See elements 90 and 102).
While Charlton et al. discloses a second fluid as discussed above, Charlton et al. does not explicitly teach or disclose the temperature of the second fluid as based upon an environment in which the conduit assembly is disposed (i.e. Charlton et al. does not explicitly teach or disclose the second fluid as ambient air).
Vetrovec (Paragraph 12) teaches a thermal management, comprising: a conduit assembly comprising a first conduit for a first fluid (Paragraph 12: Exhaust gas) and a second conduit for a second fluid (Paragraph 12: A fluid configured to cool the Exhaust gas), where the second fluid comprises ambient air (Paragraph 12: The second fluid comprises any of ambient air, an exhaust coolant, or a refrigerant of a vapor compression heat pump).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second fluid as disclosed by Charlton et al. in the form of ambient air as taught by Vetrovec to reduce thermal management system operating cost by utilizing a readily available fluid (i.e. ambient air) as an exhaust gas coolant.
Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Charlton et al. discloses a method as discussed above, where controlling operation of the control assembly includes changing one or more adjustable openings (i.e. an opening controlled by element 86) between plural positions to control the amount of the second fluid that is directed through the second conduit of the conduit assembly (Col. 6, line 52-65 and Col. 8, lines 7-20).
Regarding claim 18, Charlton et al. as modified by Vetrovec discloses a thermal management system comprising ambient air as a second fluid as discussed above, where controlling operation of the control assembly includes reducing the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being less than a first predetermined threshold (e.g. a lower limit of the first fluid temperature) and the temperature of the second fluid being less than a second predetermined threshold (e.g. a lower limit of the second fluid temperature) (Figure 4, Col. 7, line 54 to Col. 8, line 20, Col. 8, and Col. 8, line 60 to Col. 9, line 11: Flow of the second fluid is adjusted based upon at least recorded temperatures of the first fluid and recorded temperatures of the second fluid in order to arrive at a target/desired first fluid temperature), and
Where there is the one or more environmental parameters of the environment (i.e. N) (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids).
Regarding claim 19, Charlton et al. as modified by Vetrovec discloses a thermal management system comprising ambient air as a second fluid as discussed above, where controlling operation of the control assembly includes increasing the amount of the second fluid that is directed through the second conduit based on the temperature of the first fluid being greater than a first predetermined threshold (e.g. a lower limit of the first fluid temperature) and the temperature of the second fluid being greater than a second predetermined threshold (e.g. a lower limit of the second fluid temperature) (Figure 4, Col. 7, line 54 to Col. 8, line 20, Col. 8, and Col. 8, line 60 to Col. 9, line 11: Flow of the second fluid is adjusted based upon at least recorded temperatures of the first fluid and recorded temperatures of the second fluid in order to arrive at a target/desired first fluid temperature), and
Where there is the one or more environmental parameters of the environment (i.e. N) (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids).
Regarding claim 20, Charlton et al. discloses a method as discussed above, further comprising measuring a temperature differential between the first fluid and the second fluid (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: See temperature sensors 90, 94, 98, 102), and controlling operation of the control assembly to control the amount of the second fluid that is directed through the second conduit based at least in part on the temperature differential. (Figure 4, Col. 8, lines 7-20, and Col. 7, line 54 to Col. 8, line 20: Control of the one or more adjustable openings is based at least upon a temperature difference between the first fluid and the second fluid).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 5,732,688), and further in view of Bates et al. (US 2015/0338858).
Regarding claims 21 and 22, Charlton et al. discloses a thermal management system as discussed above.  While (claim 21) Charlton et al. discloses the conduit assembly as disposed onboard a vehicle system configured to move along a route (Col. 6, lines 52-65: The conduit assembly is in a vehicle environment, where the vehicle is inherently configured to move along a route), and while (claim 22) Charlton et al. discloses control of the second fluid temperature (Col. 6, line 52-65 and Col. 8, lines 7-20), Charlton et al. does not explicitly teach or disclose the one or more environmental parameters (and temperature of the second fluid) as configured to change based on a geographic location of the vehicle system changing as the vehicle system moves along the route.
Bates et al. teaches a thermal management system, comprising: a conduit assembly (Defined by TRS 200, which includes TRU 210 comprising a refrigeration circuit 212 and TRS genset 220 comprising an EGR) disposed onboard a vehicle system configured to move along a route (Paragraph 16: The conduit assembly is in a vehicle environment, where the vehicle is inherently configured to move along a route), where (claim 21) one or more environmental parameters are configured to change based on a geographic location of the vehicle system changing as the vehicle system moves along the route (Paragraphs 27, 28, 28, and 40: The conduit assembly is controlled in accordance with a variety of environmental parameters -e.g. regional parameters that are the result of ordinances pertaining to emissions or geographical parameters such as date, time, and temperature- that are configured to change based upon geographic location of the vehicle system), where (claim 22) a temperature of a fluid comprised by the conduit assembly is configured to change based on the geographic location of the vehicle system changing as the vehicle system moves along the route (Paragraph 40, see also Paragraphs 27, 28, and 28: The thermal management system controls the conduit assembly on the basis of at least temperature, where Bates et al. discloses that a fluid flowing through the conduit assembly is changed in anticipation of differing ambient temperatures of differing geographic locations).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management system as disclosed by Charlton et al. to account for environmental parameters that change based upon geographical location as taught by Bates et al. to improve thermal management system operation by anticipating changes to ambient environmental conditions and accordingly adjusting operation to ensure adequate thermal management system performance (Paragraph 40 of Bates et al.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Charlton et al. (US 5,732,688) and Vetrovec (US 2007/0137590), and further in view of Bates et al. (US 2015/0338858).
Regarding claim 23, Charlton et al. discloses a thermal management system as discussed above.  While Charlton et al. discloses the conduit assembly as disposed onboard a vehicle system configured to move along a route (Col. 6, lines 52-65: The conduit assembly is in a vehicle environment, where the vehicle is inherently configured to move along a route), and while Charlton et al. discloses control of the second fluid temperature (Col. 6, line 52-65 and Col. 8, lines 7-20), Charlton et al. does not explicitly teach or disclose the one or more environmental parameters (and temperature of the second fluid) as configured to change based on a geographic location of the vehicle system changing as the vehicle system moves along the route.
Bates et al. teaches a thermal management system, comprising: a conduit assembly (Defined by TRS 200, which includes TRU 210 comprising a refrigeration circuit 212 and TRS genset 220 comprising an EGR) disposed onboard a vehicle system configured to move along a route (Paragraph 16: The conduit assembly is in a vehicle environment, where the vehicle is inherently configured to move along a route), where one or more environmental parameters are configured to change based on a geographic location of the vehicle system changing as the vehicle system moves along the route (Paragraphs 27, 28, 28, and 40: The conduit assembly is controlled in accordance with a variety of environmental parameters -e.g. regional parameters that are the result of ordinances pertaining to emissions or geographical parameters such as date, time, and temperature- that are configured to change based upon geographic location of the vehicle system), where a temperature of a fluid comprised by the conduit assembly is configured to change based on the geographic location of the vehicle system changing as the vehicle system moves along the route (Paragraph 40, see also Paragraphs 27, 28, and 28: The thermal management system controls the conduit assembly on the basis of at least temperature, where Bates et al. discloses that a fluid flowing through the conduit assembly is changed in anticipation of differing ambient temperatures of differing geographic locations).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal management system as disclosed by Charlton et al. to account for environmental parameters that change based upon geographical location as taught by Bates et al. to improve thermal management system operation by anticipating changes to ambient environmental conditions and accordingly adjusting operation to ensure adequate thermal management system performance (Paragraph 40 of Bates et al.).

Response to Arguments
Regarding the statements on page 8, lines 2-10:
Applicant’s statements regarding the amended claims are noted.  Specific arguments will be addressed as they are presented.
Regarding the arguments on page 8, lines 11-27:
Applicant alleges that the cited art does not teach or disclose the claimed invention.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding the statements on page 9, lines 1-20:
Applicant's statements regarding Charlton are noted.
Regarding the arguments on page 9, lines 21-28:
Applicant alleges that Charlton fails to teach or disclose claim 1 as amended in that Charlton fails to teach or disclose controlling the coolant control valve 86 based on anything other than the temperature of EGR gas.  Applicant’s arguments have been fully considered but they are not persuasive.
Charlton discloses a first conduit for a first fluid (Figure 2-3: Conduit from 54 to 58), a second conduit for a second fluid (Figure 2-3: Conduit from 66 to 68), and a control assembly (72) comprising one or more control elements (86, 90, 94, 98, 102) configured to control an amount of the second fluid that is directed through the second conduit (Col. 6, line 52-65 and Col. 8, lines 7-20), where Charlton clearly and explicitly discloses controlling the coolant control valve 86 on the basis of at least the first fluid temperature and/or the second fluid temperature (Col. 6, line 52-65, Col. 8, line 7 to Col. 8, line 20, Col. 9, line 56 to Col. 10, line 22, and Col. 11, lines 54-61: Control of valve 86 is based at least upon one or more of temperature sensors 90, 94, 98, and 102).
Regarding the arguments on page 10, lines 1-4:
Applicant alleges that Charlton fails to teach or disclose claim 1 as amended in that Charlton gives no consideration to the environment in which the EGR system is disposed.  Applicant’s arguments have been fully considered but they are not persuasive.
Charlton explicitly discloses that the conduit assembly is disposed within an environment (i.e. a vehicular environment) (Col. 6, lines 52-65) having one or more environmental parameters (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: Any number of vehicle operating parameters “N”) configured to affect one or more of the first fluid or the second fluid (Figures 2-3, Col. 6, lines 52-65, and Col. 8, line 60 to Col., 9, line 11: The vehicle operating parameters “N” affect operation of the thermal management system, thereby affecting the first and second fluids).
Note that the instant claims broadly recite “one or more environmental parameters configured to affect one or more of the first or the second fluid” (e.g. claim 1, line 6-8) without limiting what the “one or more environmental parameters” comprise.
Regarding the arguments on page 10, lines 5-8:
Applicant alleges that the remaining cited references fail to remedy Charlton with respect to amended claim 1.  Applicant’s arguments have been fully considered but they are not persuasive as the remaining cited references are not relied upon to remedy Charlton with respect to amended claim 1.
Regarding the arguments on page 10, lines 9-17:
Applicant alleges that amended claim 1 is allowable for the reasons as discussed above, claims 11 and 16 are allowable for similar reasons, and dependent claims 2-4, 6-9, 13-15, and 17-23 are allowable by virtue of dependency.  Applicant’s arguments have been fully considered but they are not persuasive for the reasons as discussed above.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763